PER CURIAM.
We deny the petition for writ of certiorari but certify the same question certified as one of great public importance in Haines City Community Development v. Heggs, 647 So.2d 855 (Fla. 2d DCA 1994):
AFTER EDUCATION DEVELOPMENT CENTER, INC. V. CITY OF WEST PALM BEACH, 541 SO.2D 106 (FLA. 1989), DOES THE STANDARD OF REVIEW IN COMBS V. STATE, 436 SO.2D 93 (FLA.1983), STILL GOVERN A DISTRICT COURT OF APPEAL WHEN IT REVIEWS, PURSUANT TO FLORIDA RULE OF APPELLATE PROCEDURE 9.030(b)(2)(B), AN ORDER OF A CIRCUIT COURT ACTING IN ITS REVIEW CAPACITY OVER A COUNTY COURT?
FRANK, C.J., and RYDER and LAZZARA, JJ., concur.